IN THE SUPREME COURT OF THE STATE OF DELAWARE


KEITH D. PUGH,                                  §
                                                §       No. 473, 2014
         Plaintiff-Below,                       §
         Appellant,                             §       Court Below: Superior Court
                                                §       of the State of Delaware, in
         v.                                     §       and for New Castle County
                                                §
SCOTT SLOVER,                                   §       C.A. No. 09C-07-255-MMJ
                                                §
         Defendant-Below,                       §
         Appellee.                              §


                                  Submitted: May 13, 2015
                                   Decided: May 14, 2015


Before STRINE, Chief Justice; HOLLAND and VALIHURA, Justices.

                                         ORDER
         The sole claim raised by the appellant in this appeal is that the Superior

Court erred by instructing the jury that if it concluded that the appellee, Scott

Slover, was in an emergency situation, the circumstances of that situation should

be taken into account in determining whether Slover breached the relevant standard

of care. For the reasons articulated by the Superior Court in its memorandum

opinion dated August 12, 2014 denying appellant’s motion for a new trial,1 the

Superior Court’s decision to issue the jury instruction was proper.




1
    Pugh v. Davis, 2014 WL 4057772 (Del. Super. Aug. 12, 2004).
                                                    1
      NOW, THEREFORE, IT IS HEREBY ORDERED that the August 12, 2014

judgment of the Superior Court dismissing appellant’s motion for a new trial is

AFFIRMED.

                                          BY THE COURT:
                                          /s/ Leo E. Strine, Jr.
                                          Chief Justice




                                         2